Oliver, Chief Judge:
This appeal for reappraisement has been ■submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of ■the Court, that the issues in the appeal for reappraisement enumerated above are the same in all material respects as the issues decided in C. J. TOWER & SONS v. UNITED STATES, Reap. Dec. 7624, and that the record in said case may be incorporated herein.
*430IT IS FURTHER STIPULATED AND AGREED that the appraised values of the merchandise in the case enumerated above, less the additions made by the importer on entry because of advances by the appraiser in similar cases, are equal to the prices, at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade, for exportation to the United States,, and that the foreign value of such or similar merchandise is no higher.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the appraised values, less the additions made by the importer on entry because of advances by the appraiser in similar cases.
Judgment will be rendered accordingly.